Citation Nr: 0632694	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2005, the veteran appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This Board remanded this case in August 2005 for due process 
concerns, and the case has returned for further appellate 
review.

In April 2006, the veteran submitted private medical records 
for Board review.  In response to an August 2006 letter, the 
veteran submitted a signed statement waiving initial 
consideration by the agency of original jurisdiction.


FINDING OF FACT

The competent evidence of record shows the veteran's current 
low back disability is unrelated to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2002, February 2004, December 2005, and March 2006.  The 
March 2002, February 2004, and December 2005 letters advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the December 2005 letter expressly told the 
claimant to provide any relevant evidence in his possession, 
and the earlier letters implicitly told him to do so.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  An additional letter was 
issued in March 2006 notifying the veteran of the information 
and evidence necessary to establish a disability rating and 
an effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that proper VCAA notice was not provided 
before the initial unfavorable agency of original 
jurisdiction decision on the veteran's claim for VA benefits.  
Any deficiencies in the incomplete, timely notice, however, 
were cured in the subsequent VCAA letters.  The information 
and evidence received after the initial adjudication was 
afforded proper subsequent VA process, as was evidence 
received after the issuance of the development letter.  
Furthermore, because the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, any defect with respect to the timing of the 
notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records (SMRs), VA Medical 
Center (VAMC) records, private medical records, and VA 
examination reports from September 2002 and December 2005.  
The veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  Therefore, the Board finds VA 
has satisfied the duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

The evidence of record demonstrates the existence of a 
current disability, satisfying the first element of a service 
connection claim.  Private and VA medical records reflect a 
current diagnosis of degenerative disc disease, and private 
records from as early as May 1997 and as recently as April 
2006 document post-service consultations regarding the 
veteran's back pain.  

The evidence of record also satisfies the second requirement 
by demonstrating the in-service incurrence or aggravation of 
an injury.  SMRs reflect that the veteran sought medical 
treatment for low back pain in January 1975 when he strained 
his back while lifting a heavy object.  The veteran sought 
subsequent treatment for this same injury through April 1975.  
The April 1975 record indicates there was no deformity or 
muscle spasm, but there was tenderness.  The veteran was 
treated with medication and rest.  The veteran also sought 
treatment for low back pain in April 1979 and May 1981.  The 
veteran's back was noted to be tender at both times, and no 
spasms were noted.  He was again treated with medication and 
rest.  The SMRs, including the veteran's February 1987 
discharge examination, contain no further mention of a back 
injury. 

However, the evidence of record does not indicate that there 
is a nexus between the veteran's current low back disability 
and the low back pain he experienced in service.  In the 
addendum to the December 2005 VA examination report, the 
examiner offered the opinion that it is not likely that the 
veteran's current low back disability is related to his 
military service.  To support this assertion, the examiner 
noted there are no medical records suggesting he ever sought 
treatment for back pain from 1981 to his 1987 separation, and 
the veteran's own statements reaffirm this observation.  The 
examiner also observed that there is no mention of a back 
problem in the veteran's medical records between 1987 and the 
1997 back injury that led to his Workman's Compensation 
claim.  The examiner also noted that, during his Workman's 
Compensation claim, the veteran did not mention that he had a 
history of back problems while in service or that he had a 
history of back injury prior to the injury he sustained in 
1997.  

The examination report states that the examiner reviewed the 
claims file, medical records, and the August 2005 Board 
remand.  It includes a detailed account of the pertinent 
medical history and of a physical examination of the veteran.  
The examiner is a physician with the appropriate medical 
expertise to provide the opinion offered in the examination 
report.  Therefore, the Board finds this evidence to be 
highly probative of whether there is a nexus between the 
veteran's in-service injury and his current disability.  

The evidence of record also includes an April 2006 letter 
from a private physician. In this letter, the physician 
indicated that his report was based on physical examination 
of the veteran, as well as a review of the veteran's past 
military records and MRI scans.  This physician opined that 
some of the veteran's current disability began in the 
military.  To support his opinion, the physician cited the 
in-service documentation of back problems and noted that the 
veteran had a job that required a great deal of lifting.  He 
noted that, while it was not until the 1997 MRI scan that the 
veteran showed disc derangement, the disc problems seen in 
1997 represented a chronic condition and not an acute 
condition and that the veteran most likely had increasing 
osteoarthritis of the back over numerous years.  

However, the Board lends minimal probative weight to this 
letter, as its conclusions are unsubstantiated by the service 
medical records and post service medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the Board is 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence); see also Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Pond v. 
West, 12 Vet. App. 341 (1999).  As discussed above, the SMRs 
do not support the assertion that the veteran had a chronic 
low back disability between 1981 and 1987; to reach this 
conclusion, the physician relied on the veteran's own 
statement that he took over the counter medication to treat 
intermittent back pain between 1981 and 1987.  Nor does the 
evidence of record demonstrate that any disability existing 
in 1997 was caused by an injury that was incurred in or 
aggravated by military service.  Therefore, despite the 
physician's having reviewed the veteran's medical records, 
his opinion, which is unsupported by the competent evidence 
of record, must be afforded minimal probative value.

The veteran has cited a note in a May 1997 private 
physician's report noting that it cannot be ruled out that 
degenerative changes were already present prior to the 
February 1, 1997, accident that led to his Workman's 
Compensation claim.  This statement, however, does not 
actually say that degenerative changes in the veteran's back 
began before 1997.  Because the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim, the veteran's contention must 
be rejected.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
addition, even if the doctor had offered a definite opinion 
that degenerative changes were present before the 1997 
accident, he still has not stated that these changes began 
during or as a result of service.  Therefore, this opinion 
does not carry probative weight on the question of causation.   

The only additional evidence that supports the nexus 
requirement comes from the veteran himself.  The Board has 
considered the veteran's contentions, but notes that neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis or opinion.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  As discussed above, the competent 
evidence of record does not establish a relationship between 
the veteran's in-service back condition and his current back 
disability.  This evidence indicates that the veteran 
experienced acute episodes of back tenderness that resolved 
themselves with treatment.  The veteran's SMRs do not 
indicate that the veteran sought treatment for a back 
disability for the last six years of service, and he 
indicated on his separation medical history report of 
February 1987 that he did not and has never had recurrent 
back pain.  Likewise, his spine was found to be clinically 
normal upon separation, as reflected by his February 1987 
separation examination.  The veteran did not seek treatment 
for a back condition for ten years after separation, and he 
did not mention a history of back pain when he sought 
treatment after his 1997 back injury.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


